Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered October 16, 1997, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that improper comments made by the prosecutor during summation constituted reversible error. The defendant’s argument is without merit, as the prosecutor’s statements did not so prejudice the defendant as to warrant a new trial. Moreover, the trial court made proper curative instructions to the jury as to what was evidence and what was opinion and argument on the part of counsel, and told the jury *493not to let sympathy or prejudice on the part of counsel influence them in any way. Bracken, J. P., Miller, O’Brien and Santucci, JJ., concur.